FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSE CHAVEZ, husband and MARIA         
ELENA CHAVEZ, wife,
               Plaintiffs-Appellees,
                v.
                                            No. 10-17659
UNITED STATES OF AMERICA,
                                              D.C. No.
                         Defendant,
                                          4:01-cv-00245-
               and                            FRZ-JJM
JAMES W. ZIGLAR; DAVID AGUILAR;               OPINION
RALPH HUNT; ALVARO OBREGON;
FELIX CHAVEZ; MICHAEL CAMPBELL,
Border Patrol Agents,
            Defendants-Appellants.
                                       
       Appeal from the United States District Court
                for the District of Arizona
     Frank R. Zapata, Senior District Judge, Presiding

                   Argued and Submitted
        January 10, 2012—San Francisco, California

                    Filed June 20, 2012




                            7279
7280                  CHAVEZ v. UNITED STATES
    Before: J. Clifford Wallace and Milan D. Smith, Jr.,
 Circuit Judges, and Jed S. Rakoff, Senior District Judge.*

                Opinion by Judge Jed S. Rakoff;
                 Concurrence by Judge Wallace




   *The Honorable Jed S. Rakoff, Senior District Judge for the U.S. Dis-
trict Court for Southern New York, sitting by designation.
7282             CHAVEZ v. UNITED STATES




                      COUNSEL

Barbara Herwig and Teal Miller (argued), Civil Division,
Department of Justice, for the defendants-appellants.

Armand Salese (argued) and Ned Garn, Tucson, Arizona, for
the plaintiffs-appellees.
                    CHAVEZ v. UNITED STATES                 7283
                          OPINION

RAKOFF, Senior District Judge:

   Between 1995 and 2001, plaintiffs Jose and Maria Elena
Chavez operated a shuttle service between Sesabe, Arizona
and Tucson, Arizona. Plaintiffs allege that Border Patrol
agents stopped their shuttle repeatedly and in violation of
their Fourth Amendment rights. Based on these allegations,
the plaintiffs bring claims not only against the agents who
stopped them, but also against supervisors who they claim
reviewed and directed the stops. We hold that plaintiffs’ con-
clusory allegations fail to state a claim against all of the
supervisors but one, a direct participant in the stops.

                 FACTUAL ALLEGATIONS

   In December of 2001, Jose and Maria Elena Chavez filed
a “Bivens” action alleging, among other things, that Border
Patrol agents had violated their Fourth Amendment rights.
According to the complaint, the plaintiffs operated a shuttle
service that, beginning in the Fall of 1995, made two or three
round trips each day between Sesabe, Arizona and Tucson,
Arizona. The shuttle never crossed the border with Mexico.
Both plaintiffs and the majority of their passengers are His-
panic. Plaintiffs have no training in identifying illegal aliens,
and the Border Patrol, in response to an inquiry plaintiffs filed
with their Congressman, allegedly informed the plaintiffs
(through their Congressman) that the plaintiffs had no respon-
sibility for assessing their passengers’ immigration status.

   Plaintiffs allege that, beginning in 1995, roving Border
Patrol agents stopped their shuttle on “almost a daily basis.”
They allege that, because they traveled at speeds of up to
sixty-five miles per hour, Border Patrol agents could not pos-
sibly have discerned “particular features of individual vehi-
cles or their occupants reasonably probative of drug
trafficking, alien smuggling or related wrongdoing, except,
7284                CHAVEZ v. UNITED STATES
perhaps, in a small percentage of exceptional cases,” and so
the agents had no basis for making the stops. Instead, plain-
tiffs allege, the stops were based principally on “the Latin,
Hispanic or Mexican appearance of drivers and/or other occu-
pants of vehicles.” Plaintiffs allege that agents occasionally
referred to passengers as “wetbacks” and used profanity. An
agent also allegedly told plaintiffs that plaintiffs should be
able to identify illegal aliens by their uncleanliness and offen-
sive odor. The average stop, according to the complaint,
lasted five to thirty minutes.

   Plaintiffs also allege that the agents have threatened plain-
tiffs, demanded that plaintiffs refund their passengers’ fares,
required plaintiffs to reverse course, confiscated plaintiffs’
van, and removed personal property from it. According to
plaintiffs, agents became angry if they did not find illegal
aliens aboard the shuttle. Agents allegedly did not ask for
consent before searching the shuttle, and plaintiffs never gave
such consent.

   In addition to suing various border patrol agents, the plain-
tiffs also bring claims against supervisors within the Border
Patrol, specifically, James Ziglar, the “Acting Commissioner”
of the Immigration and Naturalization Service (“INS”), David
Aguilar, the Chief Border Patrol Agent for the Tucson sector,
and Ralph Hunt, Alvaro Obregon, Felix Chavez, and Michael
Campbell, who all hold supervisory positions in the Border
Patrol (collectively, the “supervisory defendants”). Plaintiffs
allege that Ziglar, by virtue of his position as Acting Commis-
sioner, bore responsibility for overseeing and supervising
Border Patrol functions at the sector level. In the course of
such supervision, Ziglar allegedly reviewed and approved
each Chief Border Patrol Agent’s enforcement program
before allowing its implementation. As for Aguilar, as Chief
Border Patrol Agent for the Tucson sector, he had direct
responsibility for the ongoing activities of Border Patrol
agents in that sector.
                    CHAVEZ v. UNITED STATES                    7285
   Plaintiffs allege that, “at various times,” they complained
about the frequent stops to Hunt, Obregon, Felix Chavez, and
Campbell. Because the stops continued despite their com-
plaints and the supervisory defendants’ responsibilities, the
plaintiffs allege that the supervisory defendants “personally
reviewed and, thus, knowingly ordered, directed, sanctioned
or permitted” the allegedly unconstitutional stops.

   Finally, plaintiffs allege that Hunt and Obregon personally
participated in stops. First, after a Border Patrol agent arrested
Maria Elena Chavez, Obregon allegedly interrogated her for
four to five hours. Next, plaintiffs claim that Hunt personally
stopped them on at least two occasions. During one such stop
in the Winter of 2000-2001, Hunt allegedly required Jose
Chavez to refund the passengers’ fares. During another stop
in August of 2000, Hunt allegedly took the keys to plaintiffs’
van after discovering that passengers did not have appropriate
documentation. In connection with this same stop, a different
Border Patrol agent allegedly transported Jose Chavez to the
“Three Points area” and left him there.

              PROCEDURAL BACKGROUND

   In August of 2002, the district court dismissed the claims
against Ziglar, Aguilar, Hunt, Obregon, Felix Chavez, and
Campbell, concluding that plaintiffs had failed “to specifically
allege that any Defendant Supervisor was personally involved
or linked to any of Plaintiffs’ alleged constitutional depriva-
tions.” This Court reversed. Chavez v. United States, 226 F.
App’x 732, 736 (9th Cir. 2007). We concluded that:

       The complaint adequately alleges the personal
    involvement of the supervisors in the unconstitu-
    tional patrols. Specifically, it alleges that the defen-
    dants “personally reviewed and, thus, knowingly
    ordered, directed, sanctioned or permitted the roving
    patrol[s].” The complaint also alleges that the uncon-
    stitutional patrols were exacerbated by a lack of
7286                   CHAVEZ v. UNITED STATES
      reporting requirements, and that the Chavezes com-
      plained to Hunt, Obregon, Chavez, and Campbell
      about the allegedly unlawful stops. Furthermore, the
      complaint alleges that Aguilar knew of the roving
      patrols and deliberately sanctioned them.

         An unconstitutional policy and practice can be
      inferred from the complaint’s description of directed
      and repeated roving patrols, the allegation that the
      supervisors sanctioned them, and the allegation that
      the agents had supervisory authority.

Id. (quoting cmplt. ¶ 26).1

   After the Ninth Circuit reinstated plaintiffs’ Bivens claims
against the supervisory defendants, the Supreme Court
decided Ashcroft v. Iqbal, 556 U.S. 662 (2009). In light of
Iqbal, the supervisory defendants filed a motion for judgment
on the pleadings under Federal Rule of Civil Procedure 12(c).
The district court denied the motion, finding that the supervi-
sory defendants failed to provide a plausible non-
discriminatory explanation for the alleged stops. Moreover,
the district court held that plaintiffs did not need to allege that
the supervisory defendants directly participated in constitu-
tional violations. Instead, citing Larez v. City of Los Angeles,
946 F.2d 630, 646 (9th Cir. 1991), the district court held that
the plaintiffs had plausibly alleged that the supervisory defen-
dants had either knowingly refused to terminate a series of
acts they reasonably should have known would cause consti-
  1
    Although the plaintiffs claim that they also have a valid Fifth Amend-
ment claim against the defendants, the district court in 2002 dismissed
plaintiffs’ “First, Fourth, Fifth, Eighth, and Fourteenth Amendment Bivens
claims,” and plaintiffs in their first appeal challenged only the dismissal
of their Fourth Amendment claims. Chavez v. United States, 226 F. App’x
732, 734 (9th Cir. 2007). Because this Court’s earlier decision considered
and reinstated only plaintiffs’ Fourth Amendment claim, id. at 735-36,
plaintiffs have no remaining Fifth Amendment claim, and the Court
declines to consider any arguments based on the Fifth Amendment.
                   CHAVEZ v. UNITED STATES                 7287
tutional violations, acquiesced in constitutional deprivations
by subordinates, or displayed reckless or callous indifference
to others’ rights.

   The supervisory defendants now appeal from that decision.
We have jurisdiction to hear this appeal because “a district
court’s denial of a claim of qualified immunity, to the extent
that it turns on an issue of law, is an appealable ‘final deci-
sion’ within the meaning of 28 U.S.C. § 1291 notwithstanding
the absence of a final judgment.” Mitchell v. Forsyth, 472
U.S. 511, 530 (1985). While the district court here did not
address the issue of qualified immunity, the supervisory
defendants raised qualified immunity as a defense in their
answer to the complaint, and both their motion under Rule
12(c) and their objections to the Magistrate Judge’s Report
and Recommendation made frequent reference to qualified
immunity. Thus, by failing to address the question of quali-
fied immunity, the district court denied the supervisory defen-
dants’ defense sub silentio.

   Where an appellate court has jurisdiction to review the
denial of a qualified immunity defense, it also has jurisdiction
to review predominantly legal issues, such as the sufficiency
of a complaint, that are “inextricably intertwined with” and
“directly implicated by” the issue of qualified immunity. Ash-
croft v. Iqbal, 556 U.S. 662, 673 (2009) (quoting Hartman v.
Moore, 547 U.S. 250, 257 n.5 (2006); Swint v. Chambers
Cnty. Comm’n, 514 U.S. 35, 51 (1995)). Accordingly, we
have jurisdiction to review both whether the supervisory
defendants have qualified immunity — which turns on legal
issues such as whether they allegedly violated “clearly estab-
lished” rights, Behrens v. Pelletier, 516 U.S. 299, 313 (1996)
— and whether the complaint adequately alleges any claim
against the supervisory defendants. We review both issues de
novo. Lyon v. Chase Bank USA, N.A., 656 F.3d 877, 883 (9th
Cir. 2011); Act Up!/Portland v. Bagley, 988 F.2d 868, 871
(9th Cir. 1993).
7288                CHAVEZ v. UNITED STATES
                         DISCUSSION

   Under Federal Rule of Civil Procedure 12(c), “[a]fter the
pleadings are closed — but early enough not to delay trial —
a party may move for judgment on the pleadings.” “Judgment
on the pleadings is properly granted when[, accepting all fac-
tual allegations in the complaint as true,] there is no issue of
material fact in dispute, and the moving party is entitled to
judgment as a matter of law.” Fleming v. Pickard, 581 F.3d
922, 925 (9th Cir. 2009). Analysis under Rule 12(c) is “sub-
stantially identical” to analysis under Rule 12(b)(6) because,
under both rules, “a court must determine whether the facts
alleged in the complaint, taken as true, entitle the plaintiff to
a legal remedy.” Brooks v. Dunlop Mfg. Inc., No. C 10-04341
CRB, 2011 WL 6140912, at *3 (N.D. Cal. Dec. 9, 2011).

   On a motion to dismiss under Rule 12(b)(6), a court must
assess whether the complaint “contain[s] sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plau-
sible on its face.’ ” Iqbal, 556 U.S. at 678 (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Mere conclu-
sory statements in a complaint and “formulaic recitation[s] of
the elements of a cause of action” are not sufficient. Twombly,
550 U.S. at 555. Thus, a court discounts conclusory state-
ments, which are not entitled to the presumption of truth,
before determining whether a claim is plausible. Iqbal, 556
U.S. at 678. “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the rea-
sonable inference that the defendant is liable for the miscon-
duct alleged.” Id. “Determining whether a complaint states a
plausible claim for relief will . . . be a context-specific task
that requires the reviewing court to draw on its judicial expe-
rience and common sense.” Id. at 679.

   [1] Applying this standard to a claim alleging invidious
discrimination in violation of the Fifth Amendment, the
Supreme Court in Iqbal noted that officials violate the Fifth
Amendment only when they act with a “discriminatory pur-
                    CHAVEZ v. UNITED STATES                  7289
pose.” Id. at 676. Moreover, the Supreme Court acknowl-
edged that Bivens claims cannot proceed on a theory of
respondeat superior, but must instead plead that a supervisor,
by her “own individual actions,” violated the Constitution. Id.
Putting these requirements together, the Supreme Court noted
that, to state a discrimination claim against a supervising offi-
cial under the Fifth Amendment, a complaint must allege that
the supervisor acted with “purpose rather than knowledge.”
Id. at 677. Because the complaint at issue alleged only that the
supervisors had approved a policy of detaining thousands of
Arab, Muslim men, it failed to plausibly suggest that they had
acted with a discriminatory purpose. Id. at 683-83. Instead,
the Court held that an “obvious alternative explanation”
existed for approving the policy, namely a “nondiscriminatory
intent to detain aliens who were illegally present in the United
States and who had potential connections to those who com-
mitted terrorist acts.” Id. at 682 (quoting Twombly, 550 U.S.
at 567). Thus, the Supreme Court dismissed the complaint
under Rule 12(b)(6). Id. at 687.

   [2] Relying on Iqbal, the supervisory defendants invite the
Court to hold that the Fourth Amendment, like the Fifth
Amendment, requires plaintiffs to allege that supervisors
acted with a “discriminatory purpose.” This argument, how-
ever, misreads Iqbal. In Iqbal, the Supreme Court did not
require allegations of “discriminatory purpose” in order to
render supervisors liable for any constitutional violation by
their subordinates. Rather, the Supreme Court noted that
plaintiffs cannot base a claim against supervisors on a theory
of respondeat superior, and must instead show that the super-
visors, “through [their] own individual actions, ha[ve] vio-
lated the Constitution.” Id. at 676. Because a plaintiff
claiming invidious discrimination under the Fifth Amendment
must allege facts showing that officers acted with a “discrimi-
natory purpose,” allowing that Fifth Amendment claim to pro-
ceed against a supervisor in the absence of a particularized
showing of such a purpose would, in effect, render the super-
visor vicariously liable for her subordinates’ intent. Id. at 677.
7290                CHAVEZ v. UNITED STATES
The requirement that a plaintiff allege a “discriminatory pur-
pose,” then, derived from the Fifth Amendment rather than
from the fact that the plaintiff pled claims against supervisors.
We see nothing in Iqbal indicating that the Supreme Court
intended to overturn longstanding case law by adding a “dis-
criminatory purpose” requirement to a Fourth Amendment
claim against supervisors. See Starr v. Baca, 652 F.3d 1202,
1207 (9th Cir. 2011) (reaching same conclusion for an Eighth
Amendment claim).

   [3] The Fourth Amendment, unlike the Fifth Amendment,
does not require a plaintiff to allege that an officer acted with
any “subjective motivation.” Brigham City, Utah v. Stuart,
547 U.S. 398, 404 (2006). An officer conducting a roving
patrol near the border violates the Fourth Amendment if she
stops a vehicle in the absence of an objectively “reasonable
suspicion” that the “particular vehicle may contain aliens who
are illegally in the country” or is involved in some other crim-
inal conduct. United States v. Brignoni-Ponce, 422 U.S. 873,
881 (1975). Even if an officer makes a stop that violates the
Fourth Amendment, qualified immunity protects the officer
from liability unless “it would be clear to a reasonable officer
that his conduct was unlawful in the situation he confronted.”
Saucier v. Katz, 533 U.S. 194, 202 (2001), overruled in part
on other grounds by Pearson v. Callahan, 555 U.S. 223
(2009).

   [4] Because Iqbal requires courts to apply an equivalent
standard to supervisors and subordinates, we hold that, taking
qualified immunity into account, a supervisor faces liability
under the Fourth Amendment only where “it would be clear
to a reasonable [supervisor] that his conduct was unlawful in
the situation he confronted.” A lower standard would impose
vicarious liability on supervisors based on their subordinates’
clearly unlawful conduct. Because the plaintiffs’ complaint,
as described below, does not come close to meeting this stan-
dard except with respect to defendant Hunt, who faces liabil-
ity for his direct participation in the stops, we leave to future
                   CHAVEZ v. UNITED STATES                 7291
cases the determination of what conduct by supervisors may
qualify as clearly unlawful.

   [5] Judged under the standard described above, plaintiffs’
complaint fails to state a Fourth Amendment claim against
any supervisory defendant except Hunt. Turning first to the
supervisory defendants other than Hunt, even assuming
arguendo that the plaintiffs have sufficiently alleged that Bor-
der Patrol agents conducted stops without reasonable suspi-
cion, plaintiffs have not alleged facts that would allow a court
to draw a reasonable inference that a reasonable supervisor in
these defendants’ situations would have found their conduct
to be clearly unlawful. The Court discounts, as it must, the
plaintiffs’ wholly conclusory allegation that the supervisory
defendants “personally reviewed and, thus, knowingly
ordered, directed, sanctioned or permitted” the allegedly
unconstitutional stops. Having done so, the remaining allega-
tions do not plausibly suggest that these supervisors clearly
should have regarded their conduct as unlawful.

   First, the plaintiffs allege as to defendant James W. Ziglar
only that Commissioner Ziglar, by virtue of his position, “re-
views and must approve . . . operation plans and enforcement
programs developed by the Chief Border Patrol Agents imme-
diately in command of Sector forces.” Nonetheless, plaintiffs
do not suggest that the relevant plan and program for the Tuc-
son sector indicated anything that would have informed Com-
missioner Ziglar that allegedly unconstitutional stops
occurred, much less that his own conduct was, at least in the
eyes of a reasonable supervisor, clearly unlawful. In the
absence of any explanation of how Ziglar’s review and
approval of the Tucson sector’s plans and programs — some-
thing he apparently did for each sector in the country —
would have alerted him to the allegedly unconstitutional
searches, the Court holds that there is no plausible suggestion
that a reasonable supervisor would have found it clear that
Ziglar’s “conduct was unlawful in the situation he confront-
ed.”
7292               CHAVEZ v. UNITED STATES
   Second, the plaintiffs allege as to defendant David Aguilar
only that Aguilar “had line authority over and direct responsi-
bility for the ongoing activities and operations of Border
Patrol agents assigned to field duty in the Tucson sector.”
Once again, however, plaintiffs fail to explain why, by virtue
of these responsibilities, Aguilar would have had reason to
know that Border Patrol agents, who presumably conduct
numerous stops, had frequently stopped plaintiffs, much less
that they did so without reasonable suspicion. Seemingly
aware that they have no factual basis for imputing any such
knowledge to Aguilar and the other supervisors, plaintiffs
allege that the Border Patrol’s failure to keep records of its
stops during roving patrols constitutes a “deliberate pattern[ ]
and practice[ ], designed to conceal or obfuscate” the alleged
constitutional violations. Nonetheless, plaintiffs offer no fac-
tual support for their conspiratorial theories, and the Border
Patrol might simply have decided not to record stops during
roving patrols because maintaining such records would have
imposed a substantial administrative burden that interfered
with accomplishment of its other law enforcement objectives.
Cf. Iqbal, 556 U.S. at 682 (“As between that ‘obvious alterna-
tive explanation’ for the arrests, and the purposeful, invidious
discrimination respondent asks us to infer, discrimination is
not a plausible conclusion.” (citation omitted)). Accordingly,
plaintiffs do not plausibly suggest that a reasonable supervisor
would have found it clear that Aguilar’s “conduct was unlaw-
ful in the situation he confronted.”

   Third, with respect to defendants Obregon, Felix Chavez,
and Campbell, the plaintiffs allege only that, “at various
times,” they complained to these defendants about “the fre-
quent stops.” This allegation does not specify whether plain-
tiffs complained to any defendant more than once or whether
they informed any defendant of their belief that the stops, in
addition to being “frequent,” were not based on reasonable
suspicion. A reasonable supervisor would not find it clear
that, by failing to investigate vague complaints of “frequent
stops,” which plaintiffs made at “various,” unspecified times,
                    CHAVEZ v. UNITED STATES                  7293
Obregon, Felix Chavez, and Campbell acted unlawfully. Nei-
ther does Obregon’s alleged interrogation of plaintiff Maria
Chavez plausibly suggest that a reasonable supervisor would
have found his actions clearly unlawful. Instead, the com-
plaint makes clear that Obregon interrogated Ms. Chavez only
after a subordinate agent had stopped the shuttle, found that
no passenger had required documentation, arrested Ms. Cha-
vez, and brought her to a Border Patrol station. Obregon can-
not have been expected to infer from such incriminating
circumstances that the agent making the initial stop lacked
reasonable suspicion to do so, and the plaintiffs do not allege
that he drew any such inference. Thus, the complaint fails to
plausibly allege that a reasonable supervisor would have
found it clear that Obregon, Felix Chavez, and Campbell
acted unlawfully in the situations they confronted.

   [6] In contrast to the other supervisory defendants, Hunt
faces liability not only as a supervisor, but also for his direct
participation in the stops. As noted above, the Fourth Amend-
ment prohibits an officer on roving patrol near the border
from stopping a vehicle in the absence of an objectively “rea-
sonable suspicion” that the “particular vehicle may contain
aliens who are illegally in the country” or is involved in some
other criminal conduct. Brignoni-Ponce, 422 U.S. at 881.
Standing alone, “apparent Mexican ancestry,” “even in the
border area,” justifies “neither a reasonable belief that [a vehi-
cle’s occupants are] aliens, nor a reasonable belief that the car
conceal[s] other aliens who [are] illegally in the country.” Id.
at 885-86. Moreover, because “a search unlawful at its incep-
tion may [not] be validated by what it turns up,” Wong Sun
v. United States, 371 U.S. 471, 484 (1963), discovery of
undocumented individuals in a vehicle does not excuse an ini-
tial lack of reasonable suspicion. Nonetheless, even if an offi-
cer violates the Fourth Amendment, qualified immunity still
protects him from liability unless “it would be clear to a rea-
sonable officer that his conduct was unlawful in the situation
he confronted.” Saucier, 533 U.S. at 202.
7294                CHAVEZ v. UNITED STATES
   [7] Here, plaintiffs plausibly allege conduct by Hunt that
would be a clear Fourth Amendment violation to a reasonable
officer. Plaintiffs allege that, because they traveled at highway
speeds, Border Patrol agents could not make the particular-
ized observations necessary to form a reasonable suspicion
that plaintiffs’ shuttle contained aliens. They further allege
that Border Patrol agents instead focused principally on “the
Latin, Hispanic or Mexican appearance of drivers and/or other
occupants of vehicles,” a characteristic that, under Brignoni-
Ponce, clearly does not give rise to reasonable suspicion.
Plaintiffs allege that Hunt twice personally stopped the Cha-
vez shuttle. On the first such occasion, Hunt allegedly
demanded that Jose Chavez return his passengers’ fares.
When Hunt allegedly next stopped the shuttle, he took the
keys to plaintiffs’ van, and another officer involved in the
stop transported Jose Chavez to the “Three Points area and
left [him] there.”

   [8] The facts alleged in the complaint do not indicate that,
when Hunt made these two stops, any observable characteris-
tics other than race could have provided a basis for reasonable
suspicion. See Brignoni-Ponce, 422 U.S. at 886 (“At best the
officers had only a fleeting glimpse of the persons in the mov-
ing car . . . .”). Indeed, although the supervisory defendants
argue that Hunt’s knowledge that plaintiffs’ shuttle had car-
ried undocumented passengers on previous occasions would
have supported reasonable suspicion, but see United States v.
Sandoval, 29 F.3d 537, 542 (10th Cir. 1994) (“[K]nowledge
of a person’s prior criminal involvement (to say nothing of a
mere arrest) is alone insufficient to give rise to . . . reasonable
suspicion.”), the complaint indicates that, on one of the two
occasions when Hunt stopped plaintiffs, plaintiffs drove a
rental van because their usual shuttle was under repair. Based
on the facts set forth in the complaint, we hold that plaintiffs
have plausibly alleged that Hunt stopped them based solely on
their and their passengers’ “apparent Mexican ancestry,” a
characteristic that a reasonable officer clearly would have
known did not create reasonable suspicion. Accordingly, the
                    CHAVEZ v. UNITED STATES                  7295
complaint adequately states a claim against Hunt for Fourth
Amendment violations, and, at least on the facts alleged, qual-
ified immunity does not shield Hunt from liability.

                        CONCLUSION

   In sum, we hold that, to state a claim against supervising
officers for causing their subordinates’ purported violations of
the Fourth Amendment, a complaint must allege facts that
plausibly suggest that a reasonable supervisor would find it
“clear” that the defendant’s conduct was “unlawful in the situ-
ation he confronted.” Applying that standard to this case, we
hold that plaintiffs’ complaint fails to state a claim against any
supervisory defendant other than Hunt, who directly partici-
pated in the alleged underlying violations. Accordingly, we
affirm the district court’s ruling with respect to Hunt, but
reverse it and direct the entry of final judgment with respect
to Ziglar, Aguilar, Obregon, Felix Chavez, and Campbell.

  AFFIRMED in part, and REVERSED in part.



WALLACE, Senior Circuit Judge, concurring:

   I fully concur in the opinion and judgment, but I would
have preferred to resolve this appeal without addressing the
effect of Ashcroft v. Iqbal, 556 U.S. 662 (2009), on supervi-
sory liability in the Fourth Amendment context. This is
because even under the pre-Iqbal standard described in Larez
v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991),
plaintiffs’ claims meet the same fate described in the panel’s
opinion for substantially the same reasons. Once we strip
away plaintiffs’ conclusory allegations as mandated by the
section of Iqbal addressing general pleading standards, 556
U.S. at 678-79, there are no factual allegations alleging that
any of the supervisory defendants except Hunt knew or rea-
sonably should have known that their conduct would cause
7296                CHAVEZ v. UNITED STATES
others to inflict a constitutional injury. See Larez, 946 F.2d at
646.

   Our court recently reasoned that it did not need to consider
the debate regarding the extent to which the Ninth Circuit’s
pre-Iqbal supervisory liability standard remains good law
because the complaint’s allegations fell even under the old
standard. Moss v. United States Secret Serv., 675 F.3d 1213,
1231 n.6 (9th Cir. 2012). Similarly, at least eight opinions
from other circuit courts have explicitly recognized that Iqbal
might restrict supervisory liability, but have refused to rule on
the extent of the restriction when the question could be
avoided. See Soto-Torres v. Fraticelli, 654 F.3d 153, 158 n.7
(1st Cir. 2011); Argueta v. United States Immigration & Cus-
toms Enforcement, 643 F.3d 60, 70 (3d Cir. 2011); Santiago
v. Warminster Twp., 629 F.3d 121, 130 n.8 (3d Cir. 2010);
Mink v. Knox, 613 F.3d 995, 1002 n.5 (10th Cir. 2010); Lewis
v. Tripp, 604 F.3d 1221, 1227 n.3 (10th Cir. 2010); Parrish
v. Ball, 594 F.3d 993, 1001 n.1 (8th Cir. 2010); Bayer v. Mon-
roe Cnty. Children & Youth Servs., 577 F.3d 186, 190 n.5 (3d
Cir. 2009); Maldonado v. Fontanes, 568 F.3d 263, 274 n.7
(1st Cir. 2009).

   I would choose to follow an approach signaled by a prior
Ninth Circuit opinion whenever we can because it makes
good sense and assists us to keep our law intact. That so many
other circuit opinions have also taken the same course
strongly suggests that it would be a better practice to do so
here. Although I do not disagree with the standard we adopt
in our opinion, I would have preferred to follow the wisdom
of prior circuit opinions (including our own) and resolve this
case without adopting any new standard at all.